Citation Nr: 0401681	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-00 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 70 
percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied an increase above the existing 70 percent rating 
for PTSD.  Subsequently, in a November 2002 rating decision, 
the RO granted a total rating for compensation purposes based 
on individual unemployability (TDIU), effective from August 
16, 2001.  The RO continued the schedular rating of 70 
percent for PTSD.  The veteran has continued his appeal for a 
PTSD rating in excess of 70 percent, seeking a higher 
schedular rating effective from the date of his August 2000 
claim for an increased rating.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's PTSD is severely disabling, but does not 
result in total social or occupational impairment.


CONCLUSION OF LAW

The criteria for a schedular disability rating in excess of 
70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326 (2002).  The VCAA and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, 
including obtaining medical examinations or opinions if 
necessary.  VA is not required to provide assistance to a 
claimant, however, if there is no reasonable possibility that 
such assistance would aid in substantiating the claim.  See 
id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  The veteran's claims file contains statements from 
the veteran, and records of mental health treatment and 
evaluations of the veteran, including examinations performed 
in 1999, 2000, and 2002.  The veteran has not reported the 
existence of any relevant evidence that is not associated 
with the claims file.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with the March 2001 rating 
decision and a December 2002 statement of the case (SOC).  
These documents together relate the law and regulations that 
govern the veteran's claim.  These documents list the 
evidence considered and the reasons for the determinations 
made regarding that claim.  In the December 2002 SOC, the RO 
informed the veteran and his representative of the type of 
evidence needed to support his claim, and indicated what the 
veteran should do toward obtaining such evidence, and what VA 
would do.

II.  Increased Rating for PTSD

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

The rating schedule provides a general formula for rating 
mental disorders, including PTSD.  The only rating higher 
than 70 percent under that formula is 100 percent.  The 
criteria for 100 percent and 70 percent ratings are as 
follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
.......................... 100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
...................................  70 percent
38 C.F.R. § 4.130, Diagnostic Code 9411.

The veteran contends that a 100 percent schedular rating is 
warranted for his PTSD.  He notes that he is not able to work 
in a regular environment.  He asserts that his avoidance of 
psychiatric treatment and medication is not evidence of 
occupational and social functioning.

Records in the claims file indicate that the veteran was 
diagnosed with PTSD in 1984, and that he received VA mental 
health treatment from about 1989 through the mid-1990s.

In a March 1999 VA mental health examination, the veteran 
reported persistent severe PTSD symptoms.  He indicated that 
he had stopped seeking treatment, due to his distrust of the 
VA hospital and his impression that the medications he had 
taken had made him worse.  He reported that in interacting 
with people he felt discomfort, irritability, rage, and great 
distrust.  He reported that he was working full time doing 
maintenance work on a night shift, which was manageable 
because he worked alone.  He reported multiple incidents of 
having to be restrained from physically attacking someone, 
two such incidents involving police officers during traffic 
stops.  He indicated that he was married, and that he had 
significant difficulties with his wife and stepson.  The 
examiner found that the veteran was edgy and mildly agitated, 
with very poor eye contact.  His thought form was normal.  He 
admitted to suicidal ideation and auditory and visual 
hallucinations.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 45.

In July 1999, the veteran was evaluated for VA vocational 
rehabilitation benefits.  The vocational rehabilitation 
counselor noted that the veteran had chronic anger control 
problems that had caused him to lose a number of jobs.  At 
the time of the report, the veteran was employed as a 
custodian, working during a shift that allowed for minimal 
contact with others.  The veteran had expressed interest in 
training for plumbing work.  The counselor wrote that further 
assessment was needed to consider whether such work would be 
feasible for the veteran, considering his problems with 
interacting with other people.

In an August 2000 VA PTSD examination, the veteran reported 
ongoing chronic PTSD symptoms such as nightmares, sleep 
problems, nervousness, irritability, anger, and avoidance.  
He reported intermittent auditory and visual hallucinations.  
He reported episodes of sudden rage.  He complained of 
problems with memory and concentration.

The veteran indicated that he had received VA PTSD treatment 
in the past, but that he had refused treatment for the last 
several years.  He expressed that medications had affected 
him adversely.  The examiner noted that the veteran had been 
impeded in participating in treatment because of his "highly 
guarded and even paranoid" reactions.

The veteran related having arguments and distress at home 
with his wife.  He indicated that he was employed full time 
for a property management company, doing plumbing and 
painting work.  He had little opportunity for conflict with 
others because he worked alone.  He stated that his previous 
job had ended due to conflicts with his boss.  The examiner 
noted that the veteran had been denied VA vocational 
rehabilitation services because of his chronic anger 
problems.  

The examiner noted that the veteran's affect was somewhat 
restricted and quite guarded.  His thoughts were logical.  
The examiner noted apparent difficulties with cognition, and 
found that the veteran's insight and judgment were fair to 
poor.  The examiner assigned a GAF score of 45.

Records from the Social Security Administration show that the 
veteran was awarded disability benefits on the basis of a 
primary diagnosis of chronic myelogenous leukemia.  There was 
no secondary diagnosis.

In a November 2002 VA PTSD examination, the veteran reported 
ongoing chronic PTSD symptoms, including frequent combat-
related nightmares, intrusive thoughts, periodic depression, 
and chronic sleep difficulties.  He related that he had 
chronic restlessness and fighting in his sleep, and 
significant anger problems with episodes of rage and violent 
impulses.  He related a recent episode of having to be 
restrained from hurting someone.  He also reported episodes 
of dissociation.  He indicated that he had occasional 
auditory hallucinations, hearing someone talking to him.  He 
reported suicidal thoughts, without intent or plan.  

The veteran related that he had not worked in over a year, 
since he had been diagnosed with leukemia.  The examiner 
reported that he had left his last employment due to the 
effects of the leukemia.  The veteran indicated that he had 
failed in several attempts to get his GED, and that he had 
been refused VA vocational rehabilitation because of his 
PTSD.  He stated that he was married, but had significant 
fighting and tension with his wife.

The examiner found that the veteran was cooperative, with a 
somewhat dysphoric and quite restricted affect.  His mood was 
nervous.  His thoughts were logical, without evidence of a 
disordered thought process.  The examiner found that the 
veteran's cognition was grossly intact, that his insight was 
fair, and that his judgment was good.  The examiner concluded 
that the veteran's anger and avoidance caused significant 
difficulties with his daily functioning and ability to 
sustain gainful employment.  The examiner assigned a GAF 
score of 52.

As noted above, the veteran has been awarded a total rating 
based on individual unemployability (TDIU), which is 
warranted when a veteran is unable to secure or follow a 
substantially gainful occupation by reason of service-
connected disabilities.  See 38 C.F.R. § 4.16 (2003).  The 
TDIU rating is based on the veteran's only service-connected 
disability, PTSD.  

However, records from the Social Security Administration and 
the history reported on the November 2002 examination shows 
that the veteran left his last employment due to leukemia and 
not PTSD.  The GAF score reported on the November 2002 
examination is indicative of moderate disability.  The 
earlier findings of GAF scores of 45 would suggest an 
inability to keep a job.  American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 
(2003).  However, the veteran was maintaining full-time 
employment when those scores were reported.  Moreover, the 
evaluation of the veteran's disability is based on the most 
recent findings.  Francisco.  

None of the evidence shows complete social isolation.  
Throughout the period at issue in this appeal, the veteran 
has been married while maintaining a relationship with his 
daughter.  Social Security records show that his hobbies 
include martial arts, and that he goes food shopping once per 
week.  These are activities that would presumably require 
social interaction with others.  

While the veteran has considerable difficulty with 
interactions with people, and some violent impulses, he does 
not appear to be in persistent danger of hurting others.  
Completes social and occupational impairment has not been 
demonstrated.  Overall, the manifestations of his PTSD more 
closely resemble the criteria for a 70 percent rating than 
those for a 100 percent rating.  Therefore, the preponderance 
of the evidence is against a 100 percent schedular rating for 
the veteran's PTSD.  


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



